DETAILED ACTION
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Claar et al. (5,855,955) in view of Smiley (3,019,128), with evidence from Feng et al. (2014/0224958).  Claar teaches a method for providing an encapsulating coating atop a graphite body, wherein the coating is formed by depositing a metal on top of the graphite body and reacted with the carbon to form a carbide layer (col. 8 lines 51-59).  Claar also teaches the metal can be titanium. In an example, Claar teaches depositing titanium metal on a graphite body to form a titanium carbide region atop the carbon body (col. 10 lines 15-21, col. 21 lines 36-42).  Claar teaches the coating has a composition that includes non-stoichiometric compositions (col. 18 lines 17-30).  Claar further teaches the graphite body can be a fine graphite mold body having one or more .  
Claar also teaches the graphite body can comprise of multiple regions of coating, (col. 11 lines 11-19), but does not specify a titanium layer and a titanium oxide layer.  Like Claar, Smiley teaches it is well known to coat carbonaceous materials with a metal carbide coating, such as titanium carbide (col. 1 lines 60-67).  Smiley further teaches such metal carbide coatings are not favorable under high temperatures, because of the carbon present in the coating. Thus, Smiley suggests applying a layer of metal and metal oxide on the metal carbide coating to protect it from oxidation and erosion at high temperatures (col. 2 lines 23-40). Smiley specifies the metal used includes titanium (col. 3 lines 1-6).  Smiley demonstrates the graphite body has metal carbide region atop of the graphite body, a metal region atop the metal carbide region, and a metal oxide region atop the metal region (figure 1, col. 3 lines 15-25).  Thus, when employing a metal such as titanium, successive regions of titanium carbide, titanium metal, and titanium oxide region would be formed atop the graphite body.  Smiley teaches the metal and metal oxide regions is extremely refractory and resistant to erosion (col. 5 lines 8-10). This is further made evident by Feng, who teaches a mold for shaping glass, the mold comprising titanium oxide as the outermost layer (the glass contacting layer).  Feng teaches the outermost layer being titanium oxide helps extend the service life of the coating on the mold, as it prevents glass sticking when molding glass, as well as glass scuffing of the coated mold, staining, and pitting ([0022]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have further provided a titanium metal region on top of the titanium carbide, and a titanium 
Furthermore, one skilled in the art would expect the thermal expansion of the coating and the thermal expansion of the graphite mold body to be within 1 part per million/°C, as the combined prior art teaches the same materials for the mold, such as the fine grained graphite mold body of and the titanium carbide coating of Claar.
Regarding claim 2, Claar teaches the graphite body can comprise of Grade AXZ 5Q graphite (col. 20 lines 56-57), which has a grain size of 5 µm, as made evident from Entegris (AXF-5Q Graphite by Entegris Poco materials, https://poco.entegris.com/en/home/products/premium-graphite/industrial-grades/axf5q.html). 
Regarding claim 7, Claar shows in figure 13 a molding surface that has no discontinuities and teaches the graphite body can be smoothed by sanding with 400 grit paper having an average particle size of about 23 µm surface (col. 20 lines 54-61), thus suggesting the surface is free of discontinuities that are greater than about 25 microns from the average surface plane of the article. 
Regarding claim 52, Claar teaches the metal is deposited by evaporation of a metal source material (col. 20 lines 50-55, col. 21 lines 23-26, 40-43).

Response to Arguments
Applicant’s arguments, see pages 5-6, filed January 5, 2021, with respect to Pei, Ray, and Lemelson have been fully considered and are persuasive.  The rejection of claims 1-2, 7, and 52 has been withdrawn. 
Applicant's arguments regarding the rejection of claims 1-2, 4-7 and 52 under Claar and Smiley have been fully considered and are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.